PER CURIAM.
James M. Debardeleben seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny Debardeleben’s motion to transfer his motion for a certificate of appealability back to the district court, deny his motion to proceed in forma pauperis, deny his motion for a certificate of appealability, and dismiss the appeal on the reasoning of the district court. See Debardeleben v. Pugh, No. CA-01-396AM (E.D. Va. filed June 12, 2001; entered June 13, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.